Citation Nr: 0431912	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a respiratory 
condition (claimed as bronchitis).

3.  Entitlement to service connection for bilateral pes 
planus, with hindfoot valgus.

4.  Entitlement to an increased evaluation, in excess of 10 
percent, for muscle weakness with tibialis neuropathy, status 
post fasciotomy anterior compartment of the left lower leg.

5.  Entitlement to an increased evaluation, in excess of 10 
percent, for scar residuals, status post fasciotomy anterior 
compartment of the left lower leg.

6.  Entitlement to an increased evaluation, in excess of 10 
percent, for scar residuals of accidental medical burn, left 
fibula head with neuropathy, left superficial peroneal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1998 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

In July 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

A March 2004 rating decision granted service connection for 
muscle weakness and tibialis neuropathy as well as scar 
residuals of accidental medical burn and granted each a 10 
percent evaluation, effective September 16, 2001.  
Consequently, the veteran's original service connected 
disability, residuals, fasciotomy, anterior compartment of 
the left lower leg, the subject of this appeal, has been 
separated into three disabilities:  (1) muscle weakness with 
tibialis neuropathy, status post fasciotomy anterior 
compartment of the left lower leg (2) scar residuals, status 
post fasciotomy anterior compartment of the left lower leg, 
and (3) scar residuals of accidental medical burn, left 
fibula head with neuropathy, left superficial peroneal nerve.  
Therefore, they have been characterized on appeal as such on 
the first page of this decision.  

The veteran has not expressed satisfaction with the assigned 
ratings.  See AB v. Brown, 6 Vet. App. 35 (1993) [applicable 
law mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that a claim remains in controversy where less 
than the maximum benefit available is awarded].  
Consequently, the matter of an increased rating remains in 
appellate status.

In addition, while the veteran's appeal was pending, VA 
revised the regulations and rating schedule for the 
evaluation of skin disorders, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 38 
C.F.R. § 4.118).  Here, the Board finds that the schedular 
rating applicable to the veteran's scars of the lower left 
leg did not significantly change as a result of the August 
2002 revisions.  The Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the rating assigned to the 
veteran's left leg disability.  Both the former and revised 
criteria stated that Diagnostic Code 7805 evaluates scars 
based on evidence of pain.  38 C.F.R. § 4.118.  Therefore, 
although it appears that the RO failed to notify the veteran 
of the change in regulations, because the veteran is 
receiving the maximum rating under Code 7804 under both the 
old and new regulations and there is no higher skin 
disability rating available to the veteran based upon the 
symptomatology of his service-connected scar residuals, the 
Board finds that there is no prejudice to the veteran in 
adjudicating the veteran's claim.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a right leg disability.

2.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a respiratory disability.

3.  At the time the veteran entered active military service, 
bilateral pes planus, was noted on service entrance 
examination in February 1998; the pre-existing pes planus did 
not increase in severity during military service.

4.  Muscle weakness with tibialis neuropathy status post 
fasciotomy, anterior compartment of the left lower leg 
involving Muscle Group XII has not been shown to be 
productive of moderately severe impairment

5.  Scar residuals, status post fasciotomy anterior 
compartment of the left lower leg are manifested by a 
superficial scar that produces impairment equivalent to a 
painful scar.    

6.  Scar residuals of accidental medical burn, left fibula 
head with neuropathy, left superficial peroneal nerve are 
manifested by a superficial scar that produces impairment 
equivalent to a painful scar.    


CONCLUSIONS OF LAW

1.  A right leg disability is not proximately due to the 
veteran's service-connected left leg disability. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  The veteran does not have a respiratory disability that 
was incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Bilateral pes planus was noted at entry, the presumption 
of soundness does not apply, and the disability was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

4.  The criteria for an evaluation in excess of 10 percent 
for muscle weakness with tibialis neuropathy status post 
fasciotomy, anterior compartment of the left lower leg have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.73, Diagnostic Codes 5399-5312 (2003).

5.  The criteria for an evaluation in excess of 10 percent 
for scar residuals, status post fasciotomy anterior 
compartment of the left lower leg, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7804 (2003).

6.  The criteria for an evaluation in excess of 10 percent 
for scar residuals of accidental medical burn, left fibula 
head with neuropathy, left superficial peroneal nerve, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 8722-7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would obtain his service medical records and other 
military service records if they were necessary as well as 
any VA medical records or other medical treatment records 
identified by the veteran.  While the April 2002 notice 
letter did not specifically advise the veteran to provide any 
evidence in his possession that pertains to his claim, he was 
informed to tell VA about any additional information or 
evidence that he wanted VA to try to obtain for him.  The 
Board finds that the veteran was sufficiently put on notice 
as to the need for any available evidence to be received by 
VA and associated with the claims file, whether the evidence 
was in his possession, obtained by him, or obtained by VA.

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in July 2001.  Thereafter, in a 
rating decision dated in December 2001 the RO granted service 
connection for residuals of a fasciotomy of the left lower 
leg, assigned a 10 percent rating for that disability, and 
denied the other issues.  Only after that rating action was 
promulgated did the RO, in April 2002, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate his claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2002 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  Further, 
the veteran was afforded VA examinations in connection with 
his claim for an increased evaluation for his lower left leg 
disability.  The Board notes that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for a right leg disability, a respiratory 
disability, and bilateral pes planus with hindfoot valgus.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  
Such an examination is necessary if there is competent 
medical evidence of a current disability and evidence that 
the disability may be associated with the claimant's active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
As discussed in more detail below, the evidence is absent a 
current right leg disability and a respiratory disability.  
In addition, as is discussed in more detail below, the 
evidence of record indicates that the veteran's bilateral pes 
planus did not increase in severity during service.  The 
Board, therefore, finds that the record contains sufficient 
evidence for a decision to be made on the claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

II.  Procedural Background 

In September 2001 the veteran was discharged from active 
service due to physical disability.  The July 2001 Findings 
of the Physical Evaluation Board Proceedings listed bilateral 
exertional compartment syndrome as the unfitting condition.  
The veteran filed an application for compensation in July 
2001, prior to his formal discharge.

A December 2001 rating decision, the subject of this appeal, 
granted service connection for residuals, fasciotomy, 
anterior compartment left lower leg and assigned a 10 percent 
disability rating effective September 16, 2001, and denied 
service connection for a right leg condition, a respiratory 
condition, and bilateral pes planus with hindfoot valgus.  In 
March 2002, the veteran filed his notice of disagreement with 
the determinations of the December 2001 rating decision and 
perfected his appeal in August 2002.
     
In a March 2004 supplemental statement of the case, the RO 
noted that with respect to his left leg disability, after a 
more thorough review of the veteran's symptoms, separation 
evaluations for the scars and muscle injury were warranted.  
Consequently, a March 2004 rating decision granted service 
connection for muscle weakness with tibialis neuropathy of 
the left lower leg and assigned a 10 percent rating effective 
September 16, 2001and also granted service connection for 
scar, residuals of accidental medical burn, left fibula head 
with neuropathy, left superficial peroneal nerve and assigned 
a 10 percent rating effective September 16, 2001.



III.  Entitlement to Service Connection

The veteran is claiming service connection for a right leg 
disability, a respiratory disability, and bilateral pes 
planus with hindfoot valgus.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to warrant 
service connection, the evidence must show a current 
disability, an injury or disease in service, and a link 
between the current disability and the injury or disease in 
service.  38 C.F.R. § 3.303.      

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a).

A.	Right Leg Disability

As noted above, the veteran's service medical records 
indicate that the veteran was discharged from service due to 
an unfitting condition listed as bilateral exertional 
compartment syndrome.  The July 2001 Findings of the Physical 
Evaluation Board Proceedings listed bilateral leg pain and 
numbness as conditions that contribute to the unfitting 
condition.    

A VA examination conducted in July 2001, prior to the 
veteran's discharge, noted that the veteran reported injuring 
his right leg in the spring of 1999 while running.  The 
veteran reported that he fell and twisted his right ankle and 
that he pulled a muscle in his leg.  After physical 
examination of the veteran, the examiner noted that he was 
unable to make a diagnosis with respect to the veteran's left 
leg because of absent physical findings.
 
In May 2003, the veteran was evaluated by Dr. EOO, a 
physician at a neurology, acupuncture and pain and symptom 
management practice.  Physical examination of the veteran 
revealed peripheral pulses in the extremities; abnormal cross 
leg and normal straight leg with hyperpathia and allodynia 
above the area of the scar, especially in the medial aspect 
of the scar; slightly abnormal gait with mild guarding.  The 
Dr. EOO's impression was history of left leg injury and a new 
onset pain in right leg probably secondary to overuse of the 
right leg and questionable foot-drop of the left leg and 
lower back pain probably secondary to lumbar radiculitis 
versus lumbago and post injury pain over the anterior left 
lower limb.  

On VA examination by Dr. AT in September 2003, physical 
examination of the veteran demonstrated that the veteran had 
a gait in which he leaned on the right leg due to pain in the 
left leg.  

With respect to service connection on a secondary basis, the 
Board notes that there is competent medical evidence of 
record that shows a relationship between the veteran's 
service-connected left leg disability and a right leg pain.  
There is no diagnosis, however, of an actual right leg 
chronic disability.  Pain in and of itself does not 
constitute disease or disability.



B.	Respiratory Disability 

In July 1998 an emergency team responded to a call when the 
veteran experienced difficulty breathing while running and 
numbness to his legs and hands.  The veteran reported that he 
had had a productive cough for one week but was not being 
treated for such.  The veteran was stable on arrival at the 
hospital.  At the hospital, the veteran complained of chest 
pain and shortness of breath.  The veteran was diagnosed with 
bronchitis, hyperventilation possibly secondary to bronchitis 
or anxiety.  An Albuterol nebulizer treatment was given and 
medication was prescribed.  Two days later the veteran 
returned to clinic for follow up.  After physical 
examination, the veteran was assessed as having resolving 
bronchitis and advised to continue medication.

In August 1998, the veteran was seen for complaints of nasal 
congestion at night, diagnosed with a mild upper respiratory 
infection, and treated with medication.  Broncho-vesicular 
sounds were noted in all lobes.  Three days later the veteran 
returned to clinic with complaints of fever, cold chills and 
headache.  Broncho-vesicular sounds were present in all 
lobes.  The assessment was upper respiratory infection with 
fever.  The next day the veteran returned to the clinic for 
follow up; the assessment was resolving upper respiratory 
infection.  In addition to the medication already prescribed, 
the veteran was prescribed 24-hour bedrest.         

In December 1998 the veteran was seen at the clinic with 
complaints of shortness of breath when running or doing heavy 
PT.  Examination of the lungs revealed that they were clear 
to A&P bilaterally, no rales, rhonchi or wheezes were noted, 
and there was good air exchange.  The veteran was diagnosed 
with sports induced asthma and treated with albuterol 
inhaler. 

At the July 2001 VA examination, the veteran denied any 
respiratory disease, weight changes, cough or loss of 
appetite.  The veteran reported shortness of breath while 
walking three or more blocks.  He denied any hematemesis or 
being asthmatic.  He described symptoms as shortness of 
breath when running or waling quickly.  The veteran reported 
that he did not receive treatment by a physician or bed rest 
for his condition.

Physical examination demonstrated that the veteran's lungs 
were clear to auscultation with no rales, wheezes or rhonchi.  
Pulmonary function test was normal with 111 percent FEV1.  
Chest x-ray was normal.    

With respect to the veteran's claimed respiratory condition, 
the examiner noted that he as unable to make a diagnosis 
because there was no pathology found on examination.

At his July 2004 Board hearing, the veteran testified that he 
has not had any respiratory problems and has not sought any 
treatment for respiratory problems since service.  

The medical evidence of record shows that the veteran is not 
currently diagnosed with a respiratory disability.  In the 
absence of competent medical evidence that the veteran has a 
current respiratory disability upon which compensation 
benefits may be based, the requirements for establishing 
service connection have not been met.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Thus, service connection for a 
respiratory disability is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b).

C.	Bilateral Pes Planus with Hindfoot Valgus

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Service 
medical records show that the February 1998 enlistment 
examination report noted that the veteran had mild bilateral 
pes planus.  Thus, the veteran is shown to have bilateral pes 
planus that pre-existed service. 

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).

The service medical records are absent any complaints 
associated with pes planus and are absent any treatment 
specifically for pes planus.  The July 2001 VA examination 
noted flat feet, and, as noted above, examination of the 
lower extremities revealed abnormal weight bearing signs, as 
there was pes planus.  However, the veteran's gait was normal 
and it was noted that he did not require braces, canes, 
crutches or other corrective devices to ambulate.  The 
examiner diagnosed bilateral pes planus with hind foot 
valgus.  

As noted above, a written statement dated in May 2003 
indicates that orthopedic examinations revealed little or no 
ability to dorsiflex the left foot.  

While the veteran asserts that his pes planus was aggravated 
by his military service, the service medical records reveals 
no such complaints, and the veteran does not contend that he 
made such complaints or sought any treatment during service.  
While the veteran's July 2001 examination report included a 
diagnosis of bilateral pes planus with hind foot valgus, the 
veteran specifically denied any foot trouble on the medical 
history portion of his service separation physical.

The evidence reveals that the veteran had pes planus prior to 
service and made no complaints of foot pain during service.  
In fact, other than the chiropractor, the veteran has sought 
no other medical treatment for a foot condition, and while 
the chiropractor stated that the veteran had little or no 
ability to dorsiflex the foot, he did not indicate that this 
was in any way related to the veteran's pes planus.  

In short, the Board finds that the evidence supports the 
conclusion that the veteran's pes planus disability existed 
prior to service and was not aggravated by service.  Thus, an 
increase in disability during the veteran's military service 
is not shown by the evidence.  Accordingly, on the basis of 
all the evidence of record pertaining to the manifestations 
of the pes planus prior to, during, and subsequent to 
service, aggravation is not found.  38 C.F.R. § 3.306(b).  
Service connection for pre-existing bilateral pes planus is 
not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b).

IV.  Entitlement to Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals, fasciotomy, anterior compartment of 
the left lower leg.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The July 2001 VA examination noted that the veteran reported 
injuring his left leg in the spring of 1999 while running.  
The veteran reported that he fell and twisted his left ankle 
and that he pulled a muscle in his leg.  The veteran 
subsequently underwent left leg anterior compartment 
fasciotomy due to muscle herniation in December 1999.  

Physical examination demonstrated a 13 cm scar on the left 
lower leg below the knee.  The scar was irregular with severe 
tenderness.  It was dark in color, soft, and the surface was 
elevated.  There was no evidence of adherence or underlying 
soft tissue loss.  There was evidence of disfigurement but no 
evidence of keloid formation or limitation of function.  
There was also a burn scar right below the left knee on the 
lateral aspect due to an accident during casting of the left 
leg.  Examination of the left leg demonstrated no edema or 
varicosities, normal peripheral pulses, normal motor 
strength, normal sensation to pinprick, and symmetrical and 
equal reflexes.  The veteran's left leg was 1 cm shorter than 
the right leg.  The examiner noted that the veteran had 
limited function in standing and walking due to severe pain 
in the lower legs.  The veteran's posture and gait were 
normal, examination of the right knee and ankle was normal 
with no heat, redness, welling, effusion, draining, abnormal 
movement, instability or weakness.  Range of motion was 
normal without pain and was not limited by pain, fatigue, 
weakness, lack or endurance, or repetitive use.  Drawer sign 
and McMurray test were negative.  

With respect to the veteran's left leg, the examiner noted 
status post fasciotomy of the left lower leg with significant 
residuals.  The examiner noted that in reviewing the medical 
records, it was obvious that the veteran had a fascial defect 
affecting his ability to perform his daily activities and 
usual functioning a great deal.

In June 2003, an EMG nerve conduction of the veteran's lower 
extremity was completed to evaluate radicular nature of 
symptoms.  The NCV/EMG of the lower extremity showed 
prolonged onset latency of the bilateral Post Tibs and 
decreased amplitude of the LT Post Tib.  Sensory nerve 
testing showed poor responses in the Superficial Peroneal 
nerve with dispersed axon reflexes on the peroneal nerve 
testing.  The physician's impression was that the findings 
were consistent with LT Post Tib Neuropathy and due to 
abnormal sensory nerve findings involving both Peroneal and 
Sural nerve may suggest Sciatic nerve branch involvement 
since the Peroneal and Superficial nerve are involved in the 
area below the knee.    

At a VA examination in September 2003 by Dr. MD, the veteran 
reported tightness worsening and numbness of the left lower 
leg.  The veteran also reported being off balance.  

Physical examination demonstrated a 13 cm by 0.5 cm surgical 
scar on the lateral aspect of the left lower leg near its 
midpoint.  The scar was nontender, nonadherent and smooth.  
The scar was not unstable, elevated, or depressed.  The 
examiner noted that the scar was superficial except for a 1 
cm by 0.5 cm aspect of the scar in its inferior extent where 
there seemed to be some underlying soft tissue loss.  There 
was no evidence of inflammation, edema or keloid formation.  
The scar was hyperpigmented in its entirety and the 
hyperpigmentation extended out from the scar a slight 
distance so that the area of hyperpigmentation measured 13 cm 
by 1 cm.  There was no induration or inflexibility of the 
skin in the area of the scar.  There was no limitation of 
motion or other limitation of function.

The veteran was diagnosed with surgical scar on the lateral 
aspect of the left lower leg and area of hyperpigmentation 
lateral to the left tibial tubercle.

On VA examination by Dr. AT in September 2003, the veteran 
reported numbness posteriorly through the scar tissue and 
pain beginning below the left knee on the left side with pain 
radiating to the scar area.  

Physical examination of the veteran demonstrated that the 
veteran had a gait in which he leaned on the right leg due to 
pain in the left leg.  The muscles of the left lower leg were 
normal, and there was no evidence of foot drop.  There was a 
scar on the left leg approximately 4 inches long and also a 
scar near the head of the fibula on the left leg due to a 
burning trauma during surgery.  Behind the scar was where the 
veteran complained of numbness that extended posteriorly for 
about one inch and extended up and down the length of the 
scar.  There was no straight leg raising sign.  The strength, 
coordination and deep tendon reflexes were normal and present 
throughout.  

Dr. AT's impression was pain due to a scar due to a burning 
injury in the left leg at the fibula head area and numbness 
and pain due to the entrapment neuroma of the scar tissue in 
the left leg.  In addition, the veteran had, by 
electromyogram, a posterior tibialis neuropathy.  
    
A February 2004 note by Dr. AT acknowledged that he had 
reviewed the file and it was his opinion that the veteran did 
not have peripheral neuropathy but did have neuropathy in the 
left leg due to the burning scar.  The examiner noted that 
there was a small neuroma somewhere in the area of one of the 
branches of the peroneal nerve that was causing the symptoms.

As noted in the Introduction, veteran's original service 
connected disability, residuals, fasciotomy, anterior 
compartment of the left lower leg, the subject of this 
appeal, has been separated into three disabilities.  The 
Board will, therefore, address each of the three disabilities 
separately.

A.	Muscle weakness with tibialis neuropathy, status post 
fasciotomy anterior compartment of the left lower leg

The veteran's service-connected muscle weakness with tibialis 
neuropathy has been evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5399-5312.  This disability does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic 
code is "built-up" by assigning the first two digits from 
that part of the schedule most closely identifying the part 
of the body involved and then assigning "99" for the last 
two digits for all unlisted conditions.  Then, the disease is 
rated by analogy under a diagnostic code for a closely 
related disease that affects the same anatomical functions 
and has closely analogous symptomatology.  Therefore, the 
appellant's service-connected muscle weakness with tibialis 
neuropathy is rated according to the analogous condition of 
muscle group XII injuries under Diagnostic Code 5312.
  
The function of Group XII muscles is dorsiflexion; extension 
of toes; and stabilization of arch.  These muscles include 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius.  The Rating Schedule 
provides a zero percent rating for slight injury to Muscle 
Group VII.  A 10 percent rating is provided where there is 
moderate muscle injury, a 20 percent rating is provided where 
there is moderately severe muscle injury, and a 30 percent 
rating is provided where there is severe muscle injury.  38 
C.F.R. § 4.73 Diagnostic Code 5312.

Pursuant to 38 C.F.R. § 4.56, muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 38 C.F.R. § 4.55(e).

A review of the evidence detailed above reveals that the 
surgical wound the veteran sustained in 1999 to his left 
lower leg is analogous to a deep penetrating wound with no 
evidence of explosive effect, residuals of debridement, or 
prolonged infection.  This finding most closely corresponds 
to the moderate level of disability contemplated by a 10 
percent rating under Diagnostic Code 5312.  The medical 
examinations conducted in 2001 and 2003 do not indicate loss 
of deep fascia or muscle substance on deep palpation, loss of 
normal firm resistance of muscles, or evidence of any bony 
involvement.  In addition, there are no extensive ragged, 
depressed and adherent scars of skin so situated as to 
indicate wide damage to muscle groups.  

As noted above, nerve pathology in the left lower leg was 
found in June 2003.  Regulations governing the rating of 
residuals of muscle injuries provided that such ratings would 
not be combined with peripheral nerve paralysis of the same 
part, unless affecting entirely different functions.  38 
C.F.R. § 4.55 (a).  Here, a posterior tibialis neuropathy 
affects the same body region and functions as the muscles of 
muscle group XII.  Therefore, a separate evaluation for the 
tibial nerve symptoms is not authorized by law.

Therefore, the Board finds that an increased evaluation to 20 
percent or higher for the veteran's service-connected muscle 
weakness with tibialis neuropathy of the left lower leg, as 
the evidence does not suggest that these residuals are 
moderately severe or worse in nature.  

B.	 Scar Residuals Scar, status post fasciotomy, left lower 
leg and Scar Residuals of Accidental Medical Burn, left 
fibula head with neuropathy, left superficial peroneal 
nerve

The veteran's service-connected scar residuals have been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
8722-7804.     

As noted above, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  The revised amended versions may 
only be applied as of their effective date and, before that 
time, only the former version of the regulation should be 
applied. VAOPGCPREC 3-2000 (Apr. 10, 2000). 

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  

The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003).

As noted above, the Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the rating assigned to the 
veteran's left leg disability as both the former and revised 
criteria stated that Diagnostic Code 7805 evaluates scars 
based on evidence of pain.  38 C.F.R. § 4.118.  

The veteran has a 13 cm by 0.5 cm surgical scar on the 
lateral aspect of the left lower leg near its midpoint.  The 
VA examination report in July 2001 showed that the veteran's 
left lower leg surgical scar was severely tender.  

The veteran also has a scar on the left leg near the head of 
the fibula on the left leg due to a burning trauma during 
surgery.  The VA examination report in September 2003 
indicated that an electromyogram nerve conduction study 
showed evidence of entrapment neuroma.  

While there was no evidence that the veteran's scars were 
painful on examination at either September 2003 examinations, 
the Board finds that the veteran's subjective complaints of 
numbness and pain coupled with the objective evidence of left 
leg neuropathy is analogous to pain so as to warrant a 10 
percent rating under both the former and revised criteria for 
Code 7804.  

Nevertheless, there is no evidence under either the old or 
new regulations for skin disabilities to warrant a rating in 
excess of 10 percent at this time.  The Board observes that 
the remaining codes, both before and after August 30, 2002, 
involving scars which provide ratings of 20 percent and 
higher involve certain pathology, scars involving 
disfigurement of the head, face or neck, scars as a result of 
third degree burn exceeding 12 square inches in area, or that 
are deep or cause limited motion, that is not present in this 
case.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 
(2002, 2003).  

As the preponderance of the evidence is against the veteran's 
claims for increased ratings, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b).

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1)(2003).  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the disabilities at issue in this appeal.  The 
veteran does not allege, and the evidence does not establish, 
that his service-connected disabilities, alone, cause marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  The evidence also does not 
establish that either of these disabilities necessitates 
frequent periods of hospitalization.  As such, the Board 
finds that the veteran's claims for higher evaluations do not 
present such exceptional or unusual disability pictures as to 
render impractical the application of the regular schedular 
standards and extraschedular referral is not warranted.


ORDER

1.  Entitlement to service connection for a right leg 
disability is denied.

2.  Entitlement to service connection for a respiratory 
condition, claimed as bronchitis, is denied.

3.  Entitlement to service connection for bilateral pes 
planus, with hindfoot valgus, is denied.

4.  Entitlement to an increased evaluation, in excess of 10 
percent, for muscle weakness with tibialis neuropathy, status 
post fasciotomy anterior compartment of the left lower leg, 
is denied.

5.  Entitlement to an increased evaluation, in excess of 10 
percent, for scar residuals, status post fasciotomy anterior 
compartment of the left lower leg, is denied.

6.  Entitlement to an increased evaluation, in excess of 10 
percent, for scar residuals of accidental medical burn, left 
fibula head with neuropathy, left superficial peroneal nerve, 
is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



